MEMORANDUM **
Jodiah Porter appeals from the 63-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and possession of an unregistered firearm, in violation of 26 U.S.C. § 5861(d). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Porter contends that the sentence is unreasonable because the district court: (1) gave greater weight to the Sentencing Guidelines than to the other 18 U.S.C. § 3553(a) factors; (2) imposed a sentence that was greater than necessary to achieve the statutory purposes of sentencing; (3) failed to adequately articulate its consideration of the § 3553(a) factors by not discussing his request for a below Guidelines-range sentence; and (4) failed to explain the reasons underlying its sentence selection. The record does not support these contentions. The district court did not procedurally err, and that the sentence is substantively reasonable. See Gall v. United States, — U.S. -, 128 S.Ct. *663586, 596-97, 169 L.Ed.2d 445 (2007); see also Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2469, 168 L.Ed.2d 203 (2007); United States v. Carty, 520 F.3d 984, 991-95 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.